Ex. 10.31
Execution Copy
EMPLOYMENT AGREEMENT
     AGREEMENT, made and entered into as of August 11, 2008 (the “Effective
Date”) by and between THE WARNACO GROUP, INC., a Delaware corporation (together
with its successors and assigns, the “Company”), and JAY DUBINER (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment and the Executive desires to
enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (individually a
“Party” and together the “Parties”) agree as follows:
     1. Certain Definitions.
          (a) “Affiliate” of a specified person or entity shall mean a person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the person or entity specified.
          (b) “Board” shall mean the Board of Directors of the Company.
          (c) “Cause” shall mean:
(i) willful misconduct by the Executive which causes material harm to the
interests of the Company or any of its Affiliates;
(ii) willful and material breach of duty by the Executive in the course of the
Executive’s employment, which, if curable, is not cured within 10 days after
Executive’s receipt of written notice from the Company specifically describing
such willful and material breach;
(iii) willful failure by the Executive, after having been given written notice
from the Company, to perform the Executive’s duties other than a failure
resulting from the Executive’s incapacity due to physical or mental illness;
(iv) indictment of the Executive for a felony, a crime involving moral turpitude
or any other crime involving the business of the Company or any of its
Affiliates which, in the case of such crime involving the business of the
Company or any of its Affiliates, is injurious to such business; or

 



--------------------------------------------------------------------------------



 



(v) failure of the Executive to give 90 days prior written notice of a voluntary
resignation (other than for Good Reason or Disability), unless such failure is
waived in writing by an authorized officer of the Company or the Company
shortens the notice period in accordance with Section 5(c) hereof.
     For purposes of this Cause definition, no act or failure to act, on the
part of the Executive, shall be considered willful unless it is done, or omitted
to be done, by him in bad faith and without reasonable belief that his action
was in the best interests of the Company. The determination to terminate the
Executive’s employment for Cause shall be made by the full Board by no less than
majority vote and prior to such determination the Executive and his legal
representatives shall have the right to appear before the Board or a committee
designated by the Board.
          (d) “Change in Control” shall mean any of the following:
(i) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended) or group of persons acting jointly
or in concert, but excluding a person who owns more than 5% of the outstanding
shares of the Company as of the Effective Date, becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under that Act), of 50% or more of
the Voting Stock of the Company;
(ii) all or substantially all of the assets of the Company are disposed of
pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Company, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or
(iii) approval by the shareholders of the Company of a complete liquidation or
dissolution of all or substantially all of the assets of the Company.
     For purposes of this Change in Control definition, “Voting Stock” shall
mean the capital stock of any class or classes having general voting power, in
the absence of specified contingencies, to elect the directors of the Company.
          (e) “Date of Termination” shall mean:
(i) if the Executive’s employment is terminated by the Company, the date
specified in the notice by the Company to the Executive that the Executive’s
employment is so terminated; provided that for a termination for Cause such
notice is delivered after the Board determination as set forth in Section 1(c)
hereof;

2



--------------------------------------------------------------------------------



 



(ii) if the Executive voluntarily resigns the Executive’s employment, 90 days
after receipt by the Company of written notice that the Executive is terminating
the Executive’s employment or if the Company shortens the required notice period
in accordance with Section 5(c), the date of termination specified in such
notice;
(iii) if the Executive’s employment is terminated by reason of death, the date
of death;
(iv) if the Executive’s employment is terminated for Disability, 30 days after
written notice is given as specified in Section 1(f) below; or
(v) if the Executive resigns the Executive’s employment for Good Reason, 30 days
after receipt by the Company of timely written notice from the Executive in
accordance with Section 1(g) below unless the Company cures the event or events
giving rise to Good Reason within 30 days after receipt of such written notice.
          (f) “Disability” shall mean the Executive’s inability, due to physical
or mental incapacity, to substantially perform the Executive’s duties and
responsibilities for a period of 120 consecutive days as determined by a medical
doctor selected by the Company and reasonably acceptable to the Executive. In no
event shall any termination of the Executive’s employment for Disability occur
until the Party terminating the Executive’s employment gives written notice to
the other Party in accordance with Section 14 below.
          (g) “Good Reason” shall mean the occurrence of any of the following
without the Executive’s prior written consent:
(i) a material diminution by the Company in the Executive’s authority, duties or
responsibilities as Senior Vice President, General Counsel and Corporate
Secretary or the assignment to the Executive by the Company of any duties
materially inconsistent with such positions;
(ii) reduction in (A) Base Salary or (B) Target Bonus opportunity as a
percentage of Base Salary;
(iii) a change in reporting structure so that the Executive reports to someone
other than the Chief Executive Officer of the Company;
(iv) the removal by the Company of the Executive as Senior Vice President,
General Counsel or as Corporate Secretary of the Company or the failure by the
Board to elect or reelect the Executive as an executive officer of the Company;
(v) requiring the Executive to be principally based at any office or location
more than 50 miles from his current place of employment; or

3



--------------------------------------------------------------------------------



 



(vi) the failure of a successor to all or substantially all of the assets of the
Company to assume the Company’s obligations under this Agreement either in
writing or as a matter of law within 15 days after a merger, consolidation, sale
or similar transaction.
     Anything herein to the contrary notwithstanding, the Executive shall not be
entitled to resign for Good Reason (i) if the occurrence of the event otherwise
constituting Good Reason is the result of Disability, a termination by the
Company for which proper notification has been given or a voluntary resignation
by the Executive other than for Good Reason and (ii) unless the Executive gives
the Company written notice of the event constituting “Good Reason” within
90 days of the occurrence of such event and the Company fails to cure such event
within 30 days after receipt of such notice.
          (h) “Separation From Service” shall mean a termination of the
Executive’s employment in a manner consistent with Treasury
Regulation Section 1.409A-1(h).
     2. Position; Term.
     During the Term, the Executive shall be employed by the Company as Senior
Vice President, General Counsel and Corporate Secretary, reporting directly to
the Company’s Chief Executive Officer, and shall perform such duties and
responsibilities as determined by the Company’s Chief Executive Officer
consistent with such positions. The Executive shall devote the Executive’s full
business time and attention to the satisfactory performance of such duties.
Anything herein to the contrary notwithstanding, nothing shall preclude the
Executive from (i) subject to reasonable approval of the Board, serving on the
boards of directors of trade associations and/or charitable organizations or
other business corporations (provided such service is not prohibited under
Section 7(a)(i) below), (ii) engaging in charitable activities and community
affairs and (iii) managing his personal investments and affairs, provided that
the activities described in the preceding clauses (i) through (iii) do not
materially interfere with the proper performance of his duties and
responsibilities hereunder. The Executive agrees to commence employment with the
Company no later than September 2, 2008 (the “Commencement Date”). The term of
the Executive’s employment hereunder shall begin on the Commencement Date and
end at the close of business on the second anniversary of such date; provided,
however, that the Term shall thereafter be automatically extended for additional
one-year periods, unless either the Company or the Executive gives the other
written notice at least 120 days prior to the then-scheduled expiration of the
Term that such Party is electing not to so extend the Term (the initial term
plus any extension thereof in accordance herewith being referred to herein as
the “Term”). Notwithstanding the foregoing, the Term shall end on the date on
which the Executive’s employment is terminated by either Party in accordance
with the provisions herein.
     3. Compensation.
          (a) Base Salary. During the Term, the Executive shall be paid an
annualized Base Salary of $450,000 (“Base Salary”), payable in accordance with
the regular payroll practices of the Company, subject to annual review by the
Board (or the Compensation Committee of the Board) in its sole discretion.
During the Term, the Base Salary may not be

4



--------------------------------------------------------------------------------



 



decreased without the Executive’s prior written consent. After any increase in
base salary approved by the Board (or the Compensation Committee of the Board),
the term “Base Salary” as used in this Agreement shall thereafter refer to the
increased amount. The Executive shall not be entitled to any compensation for
service as an officer or member of the board of directors of any Affiliate of
the Company.
          (b) Annual Incentive Awards. During the Term, the Executive shall be
eligible to receive an annual incentive award (provided the Executive was
employed continuously during the applicable fiscal year) pursuant to the
Company’s Incentive Compensation Plan, as amended (or such other annual
incentive plan as may be approved by its shareholders), in effect for the
applicable fiscal year (“Bonus Plan”). The Executive’s annual incentive award
for fiscal year 2008 and thereafter shall have a target of 70% of Base Salary
(“Target Bonus”), with a potential maximum award as set forth in the Bonus Plan;
provided that the actual bonus for fiscal year 2008 shall be pro-rated from the
Commencement Date, but in all events, subject to the Executive’s continued
employment with the Company through the payment date, shall be no less than an
amount equal to $315,000 multiplied by a fraction, the numerator of which shall
be the number of days the Executive worked for the Company in fiscal year 2008
and the denominator is 365. Except for the guaranteed bonus for fiscal year
2008, any Bonus shall in all events be based on the Executive’s achievement of
annual performance and other targets approved by the committee administering the
Bonus Plan. The amount and payment of any annual incentive award shall be
determined in accordance with the Bonus Plan and shall be payable to the
Executive when bonuses for the applicable performance period are paid to other
senior executives of the Company, but in all events no later than the 70th day
following the end of the fiscal year for which the annual incentive award has
been earned. After any increase in the Executive’s target annual bonus
opportunity as a percentage of Base Salary as approved by the Board (or the
Compensation Committee of the Board), the term “Target Bonus” as used in this
Agreement shall thereafter refer to the increased target opportunity.
          (c) Long-Term Incentive Awards. On the Commencement Date, the
Executive will be granted the following equity awards: (i) an award of
restricted stock (“Restricted Stock”), the number of shares of which shall be
equal to 218,025 divided by the closing price of a share of the Company’s common
stock on the Commencement Date and rounded up to the nearest 100 shares, and
(ii) an option to purchase shares of the Company’s common stock (the “Option”)
in accordance with the applicable equity plan, the number of shares of which
shall be equal to 218,025 divided by 0.4038 and then divided by the closing
price of a share of the Company’s common stock on the Commencement Date and
rounded up to the nearest 100 shares. Except as otherwise provided in this
Section 3(c) or Section 5 hereof, the Restricted Stock will cliff vest on the
third anniversary of the Commencement Date and the Option shall vest (and become
exercisable) in three equal annual installments on the first, second and third
anniversaries of the Commencement Date, provided in both cases that the
Executive is employed by the Company through such applicable vesting date and
has not given notice to the Company that the Executive is voluntarily resigning
without Good Reason prior to such applicable vesting date. Thereafter,
commencing in fiscal year 2009 and provided the Term is in effect and the
Executive continues to be employed by the Company, the Executive shall be
eligible to participate in the Company’s equity incentive plans, including,
without limitation, the 2003 and 2005 Stock Incentive Plans, as amended from
time to time, and such other long-term

5



--------------------------------------------------------------------------------



 



incentive plan(s) as may be approved by its shareholders from time to time
(“Stock Incentive Plans”). Except as otherwise provided herein, all equity
grants shall be governed by the applicable equity plan and/or award agreement.
The Executive shall be subject to the equity ownership, retention and other
requirements applicable to senior executives of the Company.
          (d) Supplemental Award. During the Term beginning with fiscal year
2008, provided the Executive is employed by the Company on the applicable grant
date, the Executive shall be entitled to an annual award with an aggregate grant
date value equal to 6% of the sum of Base Salary plus Annual Bonus as defined in
this paragraph 3(d) if the Executive will be less than age 40 by the end of the
applicable fiscal year, 8% of such amount if the Executive will be age 40 and
over and less than 50 by the end of the applicable fiscal year, 10% of such
amount if the Executive will be age 50 and over and less than age 60 at the end
of the applicable fiscal year and 13% of such amount if the Executive will be
age 60 or older by the end of the applicable fiscal year (“Supplemental Award”),
with the first such award pro-rated to reflect the number of full months of
service by the Executive in fiscal year 2008. For this purpose, Base Salary
shall be the Base Salary paid to the Executive for the fiscal year prior to the
award year and Annual Bonus shall be the annual bonus awarded to the Executive
by the Board for such fiscal year. The Supplemental Award shall not be awarded
to the Executive until after the determination by the Board of the Executive’s
annual bonus for the prior fiscal year and 50% of the value of the Supplemental
Award shall be awarded in the form of restricted shares pursuant to the
applicable Stock Incentive Plan (“Career Shares”) and 50% shall be awarded in
the form of a credit to a bookkeeping account maintained by the Company for the
Executive’s account (the “Notional Account”). Any Career Shares awarded
hereunder shall be governed by the applicable Stock Incentive Plan and, if
applicable, any award agreement. For purposes of this Section 3(d), each Career
Share shall be valued at the closing price of a share of the Company’s common
stock (“Share”) on the date that the Supplemental Award is made. For the
Notional Account, the Company shall select the investment alternatives available
to the Executive under the Company’s 401(k) plan. The balance in the Notional
Account shall periodically be credited (or debited) with the deemed positive (or
negative) return based on returns of the permissible investment alternative or
alternatives under the Company’s 401(k) plan as selected in advance by the
Executive (and in accordance with the applicable rules of such plan or
investment alternative) to apply to such Notional Account, with such deemed
returns calculated in the same manner and at the same times as the return on
such investment alternative(s). The Company’s obligation to pay the amount
credited to the Notional Account, including any return thereon provided for in
this Section 3(d), shall be an unfunded obligation to be satisfied from the
general funds of the Company. Except as otherwise provided in Section 5 below or
the applicable Stock Incentive Plan and provided that the Executive is employed
by the Company on such vesting date, any Supplemental Award granted in the form
of Career Shares will vest as follows: 50% of the Career Shares will vest on the
earlier of the Executive’s 62nd birthday or upon the Executive’s obtaining
15 years of “Vesting Service” and 100% of the Career Shares will vest on the
earliest of (i) the Executive’s 65th birthday, (ii) upon the Executive obtaining
20 years of “Vesting Service” or (iii) 10th anniversary of the date of grant.
Except as otherwise provided in Section 5 below, and provided that the Executive
is employed by the Company on such vesting date, any Supplemental Award granted
as a credit to the Notional Account (as adjusted for any returns thereon)
(“Adjusted Notional Account”)) shall vest as follows: 50% on the earlier of the
Executive’s 62nd birthday or upon the Executive obtaining 5 years of “Vesting
Service” and

6



--------------------------------------------------------------------------------



 



100% on the earlier of the Executive’s 65th birthday and upon the Executive
obtaining 10 years of “Vesting Service”. In addition, any unvested Adjusted
Notional Account shall vest upon a Change in Control as defined in
Section 1(d)(i) or (ii) hereof. For purposes of this Section 3(d), “Vesting
Service” shall mean the period of time that the Executive is employed by the
Company as an executive officer. Subject to Section 15(b) hereof, upon vesting
the Career Shares will be delivered to the Executive in the form of Shares. The
vested balance in the Adjusted Notional Account, if any, shall not be
distributed to the Executive until there has been a Separation From Service or,
if earlier, there has been a Change in Control as defined in Section 1(d)(i) or
(ii) hereof and, at such time, shall only be distributed at the earliest time
that satisfies the requirements of this Section 3(d). Upon a Change in Control
as defined in Section 1(d)(i) or (ii), the vested Adjusted Notional Account,
subject to Section 15(b) hereof, shall be paid to the Executive in a lump-sum
cash payment. In addition, if the Executive’s employment is terminated for any
reason, after taking into account Section 5 hereof, any unvested Supplemental
Awards (whether in the form of Career Shares or the Adjusted Notional Account)
shall be forfeited and any vested balance in the Adjusted Notional Account,
subject to Section 15(b) hereof, shall be paid to the Executive in a cash
lump-sum payment immediately following the Executive’s Separation From Service;
provided, however, that if the Executive is a “specified employee” as determined
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”), and the regulations promulgated thereunder
(“Section 409A”) as of the date of the Executive’s Separation From Service, such
distribution shall not be made until the first business day of the seventh
calendar month following the month in which the Executive’s Separation From
Service occurs. The Executive can elect to delay the time and/or form of payment
of the Adjusted Notional Account under this Section 3(d), provided such election
is delivered to the Company in writing at least 12 months before the scheduled
payment date for such payment and the new payment date for such payment is not
earlier than (i) the Executive’s death, (ii) the Executive’s “disability” which
satisfies the requirements of Section 409A(a)(2)(C) of the Code and its
implementing regulations, or (iii) five (5) years from the originally scheduled
payment date. Upon the expiration or termination of the Term, the vesting and
payment dates in this Section 3(d) (without regard to Section 5, except as
otherwise expressly provided in Section 5(d) of this Agreement) and the election
right in this Section 3(d) shall continue to apply to any outstanding
Supplemental Award.
          (e) Review of Arrangements. If during the Term the employment
agreements or compensation arrangements of the Company’s executive officers are
reviewed generally for material improvements, this Agreement and the Executive’s
compensation arrangements, as applicable, will be subject to the same review.
     4. Employee Benefits.
          (a) Employee Benefit Programs. During the Term, subject to the
Company’s right to amend, modify or terminate any benefit plan or program, the
Executive shall be entitled to participate in all employee savings and welfare
benefit plans and programs generally made available to the Company’s
senior-level executives as such plans or programs may be in effect from time to
time. During the Term, the Executive shall also be entitled to a paid annual
physical medical exam as approved by the Company and Company-paid term life
insurance with a benefit equal to $1 million, provided the Company can obtain
such insurance at commercially

7



--------------------------------------------------------------------------------



 



reasonable premium levels. During the Term, the Executive shall be entitled to
four weeks paid vacation per calendar year.
          (b) Business Expenses. During the Term, the Company shall reimburse
the Executive for all reasonable business expenses incurred by him in
performance of his duties hereunder in accordance with Company policy,
including, but not limited to, the proper documentation of such expenses. The
Company’s business travel policy shall apply to the Executive.
          (c) Perquisites. During the Term, the Executive shall be entitled to
perquisites provided to other senior-level executives, including a monthly car
allowance of up to a maximum of $1,000.
          (d) General Limitation. Notwithstanding anything elsewhere to the
contrary, except to the extent any reimbursement, payment or entitlement
pursuant to this Section 4 does not constitute a “deferral of compensation”
within the meaning of Section 409A, (i) the amount of expenses eligible for
reimbursement or the provision of any in-kind benefit (as defined in
Section 409A) to the Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
the Executive in any other calendar year, (ii) the payments or reimbursements
for expenses for which the Executive is entitled shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred and (iii) the right to payment or reimbursement
or in-kind benefits may not be liquidated or exchanged for any other benefit.
     5. Termination of Employment. The Term of this Agreement and the
Executive’s employment hereunder shall terminate as of the Date of Termination
in the following circumstances:
          (a) Termination Without Cause by the Company or Resignation for Good
Reason by the Executive. In the event that during the Term the Executive’s
employment is terminated without Cause by the Company (other than due to
Disability) or the Executive resigns for Good Reason and Section 5(d) below does
not apply, subject to Section 15(b) hereof, the Executive shall be entitled to:
(i) payment of an amount equal to the Base Salary that would have been payable
to the Executive for the remainder of the Term (without regard to its earlier
termination hereunder), but in no event less than 12 months, payable in a cash
lump sum to the Executive as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date);
(ii) immediate vesting as of the Date of Termination of the Restricted Stock as
follows: 50% if the Date of Termination occurs prior to the first anniversary of
the Commencement Date; 66% if the Date of Termination occurs on or after the
first anniversary of the Commencement Date but before the second anniversary of
the

8



--------------------------------------------------------------------------------



 



Commencement Date; and 83% if the Date of Termination occurs on or after the
second anniversary of the Commencement Date but prior to the third anniversary
of the Commencement Date;
(iii) immediate vesting as of the Date of Termination of 50% of any restricted
stock (other than the Career Shares and the Restricted Stock) that remains
unvested as of the Date of Termination and, with respect to any stock options
which are vested and outstanding as of the Date of Termination, continued
exercisability for 12 months following the Date of Termination or the remainder
of the option term, if shorter;
(iv) if the Date of Termination occurs after Joseph Gromek is no longer Chief
Executive Officer of the Company, a pro-rata annual bonus determined by
multiplying the amount of the annual bonus the Executive would have received had
his employment continued through the end of the fiscal year in which the Date of
Termination occurs by a fraction, the numerator of which is the number of days
during such fiscal year that the Executive was employed by the Company and the
denominator of which is 365, payable when bonuses for such fiscal year are paid
to other Company executives (which payment date shall be no earlier than January
1st and no later than March 15th of the year following the year in which the
Date of Termination occurs);
(v) outplacement counseling for up to 6 months following the Date of
Termination; and
(vi) continued participation on the same terms as immediately prior to the Date
of Termination for the Executive and his eligible dependents in the Company’s
medical and dental plans in which the Executive and his eligible dependents were
participating immediately prior to the Date of Termination until the earlier of
(a) the end of the applicable Term (without regard to its earlier termination
hereunder), but in no event less than 12 months following the Date of
Termination, and (b) the date, or dates, the Executive receives coverage under
the plans or programs of a subsequent employer; provided that in no event shall
there be any gross up provided by the Company for any income tax liabilities or
otherwise.
     If the Company provides written notice to the Executive in accordance with
Section 2 above that the Term shall not renew and upon or at any time after such
expiration of the Term the Company terminates the Executive’s employment under
circumstances that during the Term would constitute a termination of the
Executive’s employment without Cause, the Executive shall, subject to Section
15(b) hereof, be entitled to the same payments, benefits and entitlements as a
termination without Cause pursuant to this Section 5(a); provided if such notice
of non-renewal of the Term and termination occurs within one year following a
Change in Control, the Executive shall be entitled to the same payments,
benefits and entitlements as a termination without Cause pursuant to Section
5(d) hereof.

9



--------------------------------------------------------------------------------



 



          (b) Termination upon Death or due to Disability. In the event that
during the Term the Executive’s employment is terminated upon death or due to
Disability, subject to Section 15(b) hereof, the Executive (or the Executive’s
estate or legal representative, as the case may be) shall be entitled to:
(i) a pro-rata annual bonus determined by multiplying the amount of the annual
bonus the Executive would have received had his employment continued through the
end of the fiscal year in which the Date of Termination occurs by a fraction,
the numerator of which is the number of days during such fiscal year that the
Executive was employed by the Company and the denominator of which is 365,
payable when bonuses for such fiscal year are paid to other Company executives
(which payment date shall be no earlier than January 1st and no later than
March 15th of the year following the year in which the Date of Termination
occurs);
(ii) immediate vesting as of the Date of Termination of the Restricted Stock as
follows: 50% if the Date of Termination occurs prior to the first anniversary of
the Commencement Date; 66% if the Date of Termination occurs on or after the
first anniversary of the Commencement Date but before the second anniversary of
the Commencement Date; and 83% if the Date of Termination occurs on or after the
second anniversary of the Commencement Date but prior to the third anniversary
of the Commencement Date;
(iii) immediate vesting as of the Date of Termination of 50% of any restricted
stock (other than Career Shares and the Restricted Stock) that remains unvested
as of the Date of Termination; and
(iv) immediate vesting as of the Date of Termination of 50% of any previously
granted Supplemental Award that remains unvested as of the Date of Termination,
payable in accordance with Section 3(d) above.
     (c) Termination by the Company for Cause or a Voluntary Resignation by the
Executive. In the event that during the Term the Company terminates the
Executive’s employment for Cause or the Executive voluntarily resigns, the
Executive shall be entitled to the Executive’s Base Salary and employee benefits
through the Date of Termination. A voluntary resignation by the Executive of the
Executive’s employment shall be effective upon 90 days prior written notice by
the Executive to the Company (“Notice Period”), subject to earlier termination
by the Company in accordance herewith. During the Notice Period, the Executive
shall continue to be an employee of the Company and the Executive’s fiduciary
duties and other obligations as an employee of the Company shall continue. The
Executive shall cooperate in the transition of the Executive’s responsibilities;
provided that the Company shall have the right to direct the Executive to no
longer come to work or not to perform any work for the Company during the Notice
Period. If and to the extent the Company so directs in writing, in addition to
the Executive’s fiduciary duties and other obligations as an employee and the
Executive’s commitments pursuant to Sections 6 and 7 hereof, the Executive
agrees to refrain during the Notice Period from contacting any customers,
clients, advertisers, suppliers, agents, professional

10



--------------------------------------------------------------------------------



 



advisors or employees of the Company or any of its Affiliates regarding the
Company or any of its Affiliates or the Executive’s employment status in regard
to the Company or any of its Affiliates. The Company shall also have the right
to shorten the Notice Period by providing written notice to the Executive, in
which event the Executive’s employment shall terminate on the date stated in
such notice.
          (d) Termination without Cause by the Company or Resignation for Good
Reason by the Executive Upon or Following a Change in Control. In the event that
the Executive’s employment is terminated without Cause by the Company (other
than due to Disability) or the Executive resigns for Good Reason, in both cases
upon or within one year following a Change in Control (provided the Term is
still in effect or has expired during this one-year period), subject to Section
15(b) hereof, the Executive shall be entitled to:
(i) an amount equal to 2 times the sum of (a) Base Salary plus (b) Target Bonus,
payable in a cash lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date);
(ii) a pro-rata Target Bonus for the year of termination, determined by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days the Executive was employed by the Company during the year in which the
Date of Termination occurs and the denominator of which is 365, payable in a
cash lump sum as soon as practicable following the Date of Termination (but in
no event later than 60 days following such date);
(iii) immediate vesting as of the Date of Termination of all outstanding equity
awards (other than Career Shares), with any vested and outstanding stock options
remaining exercisable for 24 months following the Date of Termination or the
remainder of the option term, if shorter;
(iv) immediate vesting as of the Date of Termination of any previously granted
Supplemental Award, payable in accordance with Section 3(d) above;
(v) outplacement counseling for up to 6 months following the Date of
Termination; and
(vi) continued participation on the same terms as immediately prior to the Date
of Termination for the Executive and his eligible dependents in the Company’s
welfare benefit plans in which the Executive and his eligible dependents were
participating immediately prior to the Date of Termination until the earlier of
(a) 24 months following the Date of Termination, and (b) the date, or dates, the
Executive receives substantially equivalent coverage under the plans or programs
of a subsequent employer; provided that in no event shall there be any gross up
provided by the Company for any income tax liabilities or otherwise.

11



--------------------------------------------------------------------------------



 



          (e) Other Entitlements Upon Termination of Employment. In the event of
any termination of the Executive’s employment, the Executive (or his estate or
legal representative, as the case may be) shall be entitled to:
(i) Base Salary through the Date of Termination, payable on the first regularly
scheduled payroll date following the Date of Termination;
(ii) except for a termination of employment pursuant to Section 5(c) above,
payment of any unpaid Annual Bonus for any fiscal year preceding the Date of
Termination, payable when bonuses for such fiscal year are paid to other Company
executives;
(iii) any amounts earned or owing to the Executive but not yet paid under
Section 5 above, payable in accordance with such section; and
(iv) except as otherwise provided in Section 5(f) below, additional
entitlements, if any, in accordance with applicable plans and programs of the
Company (provided that in no event shall the Executive be entitled to
duplication of any payments or benefits).
          (f) Exclusivity of Benefits; Releases of Claims. Any payments provided
pursuant to Section 5(a) or Section 5(d) above shall be in lieu of any salary
continuation arrangements under any other severance program of the Company or
any Affiliate and, in all events, the Executive shall not be entitled to
duplication of any benefit or entitlement (whether pursuant to this Agreement,
any other plan, policy, arrangement of, or other agreement with, the Company or
any Affiliate or pursuant to law). In order to be entitled to any payments,
rights and other entitlements pursuant to this Agreement or otherwise, the
Executive must comply with the covenants and/or acknowledgements contained in
Sections 6, 7, 8 and 9 of this Agreement. As a condition of receiving the
severance and benefits pursuant to Section 5(a) or Section 5(d) (except for
those payments or benefits required to be paid or provided by applicable law),
the Executive shall be required to execute and deliver to the Company a general
release of claims in the form attached hereto as Exhibit A no later than 45 days
following the Date of Termination and not revoke such release within the
applicable revocation period. In the event the Executive revokes the Release,
the Executive shall not be entitled to the payments, rights or other
entitlements hereunder other than as required by applicable law.
          (g) Nature of Payments; No Mitigation. Any amounts due under this
Section 5 are in the nature of severance payments considered to be reasonable by
the Company and are not in the nature of a penalty. In the event of termination
of the Executive’s employment for any reason in compliance with this Agreement,
the Executive shall be under no obligation to seek other employment and, except
as specifically provided for in this Section 5 (including, without limitation,
Section 5(f) hereof), there shall be no offset against amounts due to the
Executive on account of any remuneration or benefits provided by any subsequent
employment the Executive may obtain.
          (h) Resignation. Notwithstanding any other provision of this
Agreement, upon the termination of the Executive’s employment for any reason or,
if earlier, upon

12



--------------------------------------------------------------------------------



 



commencement of the Notice Period, unless otherwise requested by the Company,
the Executive shall immediately resign, if applicable, from all boards of
directors of the Company or any Affiliate and as a trustee of, or fiduciary to,
any employee benefit plans of the Company or any Affiliate. The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but the Executive shall be treated for all purposes as having so
resigned upon termination of the Executive’s employment or commencement of the
Notice Period, as the case may be, regardless of when or whether the Executive
executes any such documentation.
          (i) Section 409A. Notwithstanding anything to the contrary in this
Agreement or elsewhere (except for Section 3(d) of this Agreement), if the
Executive is a “specified employee” as determined pursuant to Section 409A as of
the date of the Separation From Service and if any payment, benefit or
entitlement provided for in this Agreement or otherwise both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A and (y) cannot be
paid or provided in a manner otherwise provided herein or otherwise without
subjecting the Executive to additional tax, interest or penalties under
Section 409A, then any such payment, benefit or entitlement that is payable
during the first six months following the Executive’s Separation From Service
shall be paid or provided to the Executive in a cash lump-sum on the earlier of
the Executive’s death or the first business day of the seventh calendar month
following the month in which the Executive’s Separation From Service occurs. In
addition, any payment, benefit or entitlement due upon a termination of the
Executive’s employment that represents a “deferral of compensation” within the
meaning of Section 409A (other than any payment due pursuant to Section 3(d) of
this Agreement) shall only be paid or provided to Executive upon a Separation
From Service, in which case any reference to “Date of Termination” in connection
with such payment, benefit or entitlement shall be deemed to be a reference to
“Separation From Service” and the actual payment date within the time specified
in the applicable provision of Section 5 shall be within the Company’s sole
discretion. Notwithstanding anything to the contrary in this Section 5 or
otherwise, any payment or benefit under this Section 5 or otherwise which is
exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to the Executive
only to the extent the expenses are not incurred or the benefits are not
provided beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the Separation From Service
occurs; and provided further that the Company reimburses such expenses no later
than the last day of the third taxable year following the taxable year of the
Executive in which the Separation From Service occurs. Finally, to the extent
that the provision of any benefit pursuant to Section 5(a)(vi) or
Section 5(d)(vi) hereof is taxable to the Executive, any such reimbursement
shall be paid to the Executive on or before the last day of the Executive’s
taxable year following the taxable year in which the expense is incurred and
such reimbursement shall not be subject to liquidation or exchange for any other
benefit.
     6. Protection of Confidential Information and Company Property.
          (a) During the Term and thereafter, other than in the ordinary course
of performing the Executive’s duties for the Company or as required in
connection with providing any cooperation to the Company pursuant to Section 9
below, the Executive agrees that the Executive shall not disclose to anyone or
make use of any trade secret or proprietary or confidential information of the
Company or any Affiliate of the Company, including such trade secret or
proprietary or

13



--------------------------------------------------------------------------------



 



confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which the Executive
acquires during the course of the Executive’s employment (“Confidential
Information”), including, but not limited to, records kept in the ordinary
course of business, except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order the Executive to divulge,
disclose or make accessible such information. “Confidential Information” shall
not include information that (i) was known to the public prior to its disclosure
by the Executive; or (ii) becomes known to the public through no wrongful
disclosure by or act of the Executive or any representative of the Executive. In
the event the Executive is requested by subpoena, court order, investigative
demand, search warrant or other legal process to disclose any Confidential
Information, the Executive agrees, unless prohibited by law or Securities and
Exchange Commission regulation, to give the Company’s Chief Executive Officer
and, if applicable, the Chairman of the Board prompt written notice of any
request for disclosure in advance of the Executive’s making such disclosure and
the Executive agrees not to disclose such information unless and until the
Company has expressly authorized the Executive to do so in writing or the
Company has had a reasonable opportunity to object to such request or to
litigate the matter (of which the Company agrees to keep the Executive
reasonably informed) and has failed to do so.
          (b) The Executive hereby sells, assigns and transfers to the Company
all of the Executive’s right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) which
during the period of the Executive’s employment are made or conceived by the
Executive, alone or with others, and which are within or arise out of any
general field of the Company’s business or arise out of any work the Executive
performs, or information the Executive receives regarding the business of the
Company, while employed by the Company. The Executive shall fully disclose to
the Company as promptly as available all information known or possessed by the
Executive concerning any Rights, and upon request by the Company and without any
further remuneration in any form to the Executive by the Company, but at the
expense of the Company, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Company may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such Rights.
          (c) The Executive agrees upon termination of employment (whether
during or after the expiration of the Term and whether such termination is at
the instance of the Executive or the Company), and regardless of the reasons
therefor, or at any time as the Company may request, the Executive will promptly
deliver to the Company’s Chief Executive Officer, and not keep or deliver to
anyone else, any and all of the following which is in the Executive’s possession
or control: (i) Company property (including, without limitation, credit cards,
computers, communication devices, home office equipment and other Company
tangible property) and (ii) notes, files, memoranda, papers and, in general, any
and all physical matter and computer files containing confidential or
proprietary information of the Company or any of its Affiliates, including any
and all documents relating to the conduct of the business of the Company or any
of its Affiliates and any and all documents containing confidential or

14



--------------------------------------------------------------------------------



 



proprietary information of the customers of the Company or any of its
Affiliates, except for (x) any documents for which the Company’s Chief Executive
Officer has given written consent to removal at the time of termination of the
Executive’s employment and (y) any information necessary for the Executive to
retain for the Executive’s tax purposes (provided the Executive maintains the
confidentiality of such information in accordance with Section 6 above).
     7. Additional Covenants.
          (a) The Executive acknowledges that in the Executive’s capacity in
management the Executive will have a great deal of exposure and access to the
trade secrets of the Company or its Affiliates and other Confidential
Information. Therefore, to protect such trade secrets and other Confidential
Information, the Executive agrees as follows:
(i) during the Executive’s employment with the Company or any Affiliate and for
12 months following termination of such employment (whether during the Term or
thereafter), the Executive shall not, other than in the ordinary course of
performing the Executive’s duties hereunder or as agreed by the Company in
writing, engage in a “Competitive Business,” directly or indirectly, as an
individual, partner, shareholder, director, officer, principal, agent, employee,
trustee, consultant, or in any relationship or capacity, in any geographic
location in which the Company or any of its Affiliates is engaged in business;
provided, however, that following termination of the Executive’s employment this
prohibition shall not be deemed to prohibit the Executive from the practice of
law for any client or in respect of any industry or business so long as the
Executive does not breach any of the terms of Section 6 hereof. The Executive
shall not be deemed to be in violation of this Section 7(a) by reason of the
fact that the Executive owns or acquires, solely as an investment, up to two
percent (2%) of the outstanding equity securities (measured by value) of any
entity. “Competitive Business” shall mean a business engaged in (x) apparel
design and/or apparel wholesaling or (y) retailing in competition with any
business that the Company or any of its Affiliates is conducting at the time of
the alleged violation; and
(ii) during the Executive’s employment with the Company or any Affiliate and for
18 months following termination of such employment for any reason (whether
during the Term or thereafter), the Executive shall not, other than in the
ordinary course of the Company’s business or with the Company’s prior written
consent, directly or indirectly, solicit or encourage any customer of the
Company or any of its Affiliates to reduce or cease its business with the
Company or any such Affiliate or otherwise interfere with the relationship of
the Company or any Affiliate with its customers.
          (b) The Executive agrees that during the Executive’s employment with
the Company or any Affiliate and for 18 months following termination of such
employment for any reason (whether during the Term or thereafter), the Executive
shall not, other than in the

15



--------------------------------------------------------------------------------



 



ordinary course of the Company’s business or with the Company’s prior written
consent, directly or indirectly, hire any employee of the Company or any of its
Affiliates, or solicit or encourage any such employee to leave the employ of the
Company or its Affiliates, as the case may be.
          (c) Upon commencement of the Notice Period and following the
termination of the Executive’s employment for any reason (whether during the
Term or thereafter), the Executive agrees to refrain from making any statements
or comments, whether oral or written, of a defamatory or disparaging nature to
third parties regarding the Company or any of its Affiliates and any of their
officers, directors, personnel and products. Nothing herein shall prevent the
Executive from responding truthfully and accurately to statements about him made
publicly by the Company, provided that such response is consistent with the
Executive’s obligations not to make any statements or comments of a defamatory
or disparaging nature as set forth herein.
     8. Injunctive and Other Relief.
          (a) The Executive acknowledges that the restrictions and commitments
set forth in Sections 6, 7 and 9 of this Agreement are necessary to prevent the
improper use and disclosure of Confidential Information and to otherwise protect
the legitimate business interests of the Company and any of its Affiliates. The
Executive further acknowledges that the restrictions set forth in Sections 6, 7
and 9 of this Agreement are reasonable in all respects, including, without
limitation, duration, territory and scope of activity. The Executive expressly
agrees and acknowledges that any breach or threatened breach by the Executive or
any third party of any obligation by the Executive under this Agreement,
including, without limitation, any breach or threatened breach of Section 6, 7
or 9 of this Agreement, will cause the Company immediate, immeasurable and
irreparable harm for which there is no adequate remedy at law, and as a result
of this, in addition to its other remedies, the Company shall be entitled to the
issuance by a court of competent jurisdiction of an injunction, restraining
order, specific performance or other equitable relief in favor of itself,
without the necessity of posting a bond, restraining the Executive or any third
party from committing or continuing to commit any such violation.
          (b) If any restriction set forth in Section 6, 7 or 9 of this
Agreement is found by any arbitrator or court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it will be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable. If any provision of Section 6, 7 or 9 of
this Agreement is declared to be invalid or unenforceable, in whole or in part,
for any reason, such invalidity will not affect the remaining provisions of such
Section which will remain in full force and effect.
     9. Cooperation.
     Following the Executive’s termination of employment for any reason (whether
during or after the expiration of the Term), upon reasonable request by the
Company, the Executive shall cooperate with the Company or any of its Affiliates
with respect to any legal or investigatory proceeding, including any government
or regulatory investigation, or any litigation or other dispute relating to any
matter in which the Executive was involved or had knowledge during the

16



--------------------------------------------------------------------------------



 



Executive’s employment with the Company, subject to the Executive’s reasonable
personal and business schedules. The Company shall reimburse the Executive for
all reasonable out-of-pocket costs, such as travel, hotel and meal expenses and
reasonable attorneys’ fees, incurred by the Executive in providing any
cooperation pursuant to this Section 9; provided such expenses shall be paid to
the Executive as soon as practicable but in no event later than the end of the
calendar year following the calendar year in which the expenses are incurred,
subject in all cases to the Executive providing appropriate documentation to the
Company. The Company shall also pay the Executive a reasonable per diem amount
for the Executive’s time (other than for time spent preparing for or providing
testimony) which shall be based upon the Executive’s Base Salary at the Date of
Termination, with such per diem paid to the Executive in the calendar month
following the month in which he provides such assistance. Any reimbursement or
payment under this Section 9 shall not affect the amount of the reimbursement or
payment to the Executive in any other taxable year. The right to payment or
reimbursement pursuant to this Section 9 shall not be liquidated or exchanged
for any other benefit.
     10. Tax Matters.
          (a) If any amount, entitlement, or benefit paid or payable to the
Executive or provided for the Executive’s benefit under this Agreement and under
any other agreement, plan or program of the Company or any Affiliate (such
payments, entitlements and benefits referred to as a “Payment”) is subject to
the excise tax imposed under Code Section 4999, or any similar federal or state
law (an “Excise Tax”), then notwithstanding anything contained in this Agreement
to the contrary, to the extent that any or all Payments would be subject to the
imposition of an Excise Tax, the Payments shall be reduced (but not below zero)
if and to the extent that such reduction would result in the Executive retaining
a larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the imposition of the Excise Tax), than if the Executive
received all of the Payments (such reduced amount is hereinafter referred to as
the “Limited Payment Amount”). The Company shall reduce or eliminate the
Payments by first reducing or eliminating the payments or benefits payable in
cash and then by reducing or eliminating the non-cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as defined below).
          (b) All calculations under this Section 10 shall be made by a
nationally recognized accounting firm designated by the Company and reasonably
acceptable to the Executive (other than the accounting firm that is regularly
engaged by any party who has effectuated a Change in Control) (the “Accounting
Firm”). The Company shall pay all fees and expenses of such Accounting Firm. The
Accounting Firm shall provide its calculations, together with detailed
supporting documentation, both to the Company and the Executive within 45 days
after the Change in Control or the Date of Termination, whichever is later (or
such earlier time as is requested by the Company) and, with respect to the
Limited Payment Amount, shall deliver its opinion to the Executive that the
Executive is not required to report any Excise Tax on the Executive’s federal
income tax return with respect to the Limited Payment Amount (collectively, the
“Determination”). Within 5 days of the Executive’s receipt of the Determination,
the Executive shall have the right to dispute the Determination (the “Dispute”).
The existence of the Dispute shall not in any way affect the right of the
Executive to receive the Payments in

17



--------------------------------------------------------------------------------



 



accordance with the Determination. If there is no Dispute, the Determination by
the Accounting Firm shall be final binding and conclusive upon the Company and
the Executive (except as provided in Section 10(c) below).
          (c) If, after the Payments have been made to the Executive, it is
established that the Payments made to, or provided for the benefit of, the
Executive exceed the limitations provided in Section 10(a) above (an “Excess
Payment”) or are less than such limitations (an “Underpayment”), as the case may
be, then the provisions of this Section 10(c) shall apply. If it is established
pursuant to a final determination of a court or an Internal Revenue Service (the
“IRS”) proceeding which has been finally and conclusively resolved, that an
Excess Payment has been made, the Executive shall repay the Excess Payment to
the Company within 20 days following the determination of such Excess Payment.
In the event that it is determined by (i) the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to the satisfaction
of the Executive of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within 10 days of
such determination or resolution together with interest on such amount at the
applicable federal short-term rate, as defined under Code Section 1274(d) and as
in effect on the first date that such amount should have been paid to the
Executive under this Agreement, from such date until the date that such
Underpayment is made to the Executive.
     11. Representations.
     As of the date he executes this Agreement, the Executive represents and
warrants that he has the free and unfettered right to enter into this Agreement
and perform the Executive’s obligations under it and that the Executive knows of
no agreement between the Executive and any other person, firm or organization,
or any law or regulation, that would be violated by the performance of the
Executive’s obligations under this Agreement. The Executive agrees that the
Executive will not use or disclose any confidential or proprietary information
of any prior employer in the course of performing the Executive’s duties for the
Company or any of its Affiliates.
     12. Indemnification and Liability Insurance.
     The Company hereby agrees during, and after termination of, his employment
to indemnify the Executive and hold him harmless, both during the Term and
thereafter, to the fullest extent permitted by law and under the certificate of
incorporation and by-laws of the Company against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, amounts paid in settlement to
the extent approved by the Company, and damages resulting from the Executive’s
good faith performance of his duties as an officer or director of the Company or
any Affiliate of the Company. The Company shall reimburse the Executive for
expenses incurred by him in connection with any proceeding hereunder upon
written request from the Executive for such reimbursement and the submission by
the Executive of the appropriate documentation associated with these expenses.
Such request shall include an undertaking by the Executive to repay the amount
of such advance or reimbursement if it shall ultimately be determined that he is
not

18



--------------------------------------------------------------------------------



 



entitled to be indemnified hereunder against such costs and expenses. The
Company shall use commercially reasonable efforts to obtain and maintain
directors’ and officers’ liability insurance covering the Executive to the same
extent as the Company covers its other officers and directors.
     13. Resolution of Disputes.
     Except as otherwise provided in Section 8 above, any controversy, dispute
or claim arising under or relating to this Agreement, the Executive’s employment
with the Company or any Affiliate or the termination thereof shall, at the
election of the Executive or the Company (unless otherwise provided in an
applicable Company plan, program or agreement), be resolved by confidential,
binding and final arbitration, to be held in the borough of Manhattan in New
York City in accordance with the rules and procedures of the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof and shall be binding upon the Parties. The Executive consents to the
personal and exclusive jurisdiction of the courts of the State of New York
(including the United States District Court for the Southern District of New
York) in any proceedings hereunder, including, without limitation, any
proceeding for equitable relief. The Executive further agrees not to interpose
any objection for improper venue in any such proceeding. Each Party shall be
responsible for its own costs and expenses, including attorneys’ fees, and
neither Party shall be liable for punitive or exemplary damages, provided that
if the Executive substantially prevails with respect to all claims that are the
subject matter of the dispute, his costs, including attorneys’ fees, shall be
borne by the Company and if such costs are not reimbursed by the Company in a
dispute exempt pursuant to Treasury Regulation 1.409A-1(b)(11) then such payment
shall be made by the Company to the Executive in the year following the year in
which the dispute is resolved.
     14. Notices.
     Any notice given to a Party shall be in writing and shall be deemed to have
been given (i) when delivered personally, (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or
(iii) two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently designate by written notice
in accordance with this Section 14:

     
If to the Company:
  The Warnaco Group, Inc.
501 Seventh Avenue
New York, New York 10018
Attention: Chief Executive Officer  
If to the Executive:
  The most recent address in the Company’s records.

     15. Miscellaneous Provisions.

19



--------------------------------------------------------------------------------



 



          (a) This Agreement shall be governed by and construed and interpreted
in accordance with the laws of New York without reference to principles of
conflicts of law, provided, however, that Federal law shall apply to the
interpretation or enforcement of the arbitration provisions of Section 13
hereof. This Agreement contains the entire understanding and agreement between
the Parties concerning the subject matter hereof and, as of the Effective Date,
shall supersede all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between the Parties with respect
thereto. No provision of this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. The respective rights and
obligations of the Parties hereunder, including, without limitation, Section 6
(protection of confidential information and company property), Section 7
(additional covenants), Section 8 (injunctive and other relief), Section 9
(cooperation) and Section 13 (resolution of disputes), shall survive any
expiration of the Term, including expiration thereof upon the Executive’s
termination of employment for whatever reason, to the extent necessary to the
intended preservation of such rights and obligations.
          (b) The Company may withhold from any amounts, payments or benefits
under this Agreement such Federal, state, local or other taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (c) This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than the
Executive’s rights to compensation and benefits, which may be transferred only
by will, operation of law or in accordance with any applicable Company plan,
program or agreement.
          (d) In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable by an arbitrator or court of
competent jurisdiction for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.
          (e) The headings and subheadings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
          (f) The effectiveness of this Agreement is conditioned upon (i) there
being no agreement as of the Commencement Date between the Executive and any
prior employer that interferes, or could interfere with, the Executive’s
employment with the Company unless such agreement is to the satisfaction of the
Company waived by such prior employer; (ii) the Executive’s successful
completion, prior to the Commencement Date, of the Company’s standard
pre-employment checks; and (iii) the Executive commencing employment with the
Company no later than September 2, 2008.

20



--------------------------------------------------------------------------------



 



     (g) This Agreement may be executed in two or more counterparts.
[Signatures on next page.]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            THE WARNACO GROUP, INC.
      By:   /s/ Joseph R. Gromek         Name:   Joseph R. Gromek       
Title:   Chief Executive Officer        THE EXECUTIVE
      /s/ Jay Dubiner             Jay Dubiner   

22



--------------------------------------------------------------------------------



 



         

Exhibit A
AGREEMENT AND RELEASE OF CLAIMS
     THIS AGREEMENT AND RELEASE is executed by the undersigned (the “Executive”)
as of the date hereof.
     WHEREAS, the Executive and The Warnaco Group, Inc. (the “Company”) entered
into an employment agreement dated August 11, 2008 (the “Employment Agreement”);
     WHEREAS, the Executive has certain entitlements pursuant to the Employment
Agreement subject to the Executive’s executing this Agreement and Release and
complying with its terms.
     NOW, THEREFORE, in consideration of the payments set forth in Section 5 of
the Employment Agreement and other good and valuable consideration, the
Executive agrees as follows:
     The Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns (the “Executive
Releasors”), hereby releases and forever discharges the Company and its
affiliated companies and their past and present parents, subsidiaries,
successors and assigns and all of the aforesaid companies’ past and present
officers, directors, employees, trustees, shareholders, representatives and
agents (the “Company Releasees”), from any and all claims, demands, obligations,
liabilities and causes of action of any kind or description whatsoever, in law,
equity or otherwise, whether known or unknown, that any Executive Releasor had,
may have had or now has against the Company or any other Company Releasee as of
the date of execution of this Agreement and Release arising out of or relating
to the Executive’s employment relationship, or the termination of that
relationship, with the Company (or any affiliate), including, but not limited
to, any claim, demand, obligation, liability or cause of action arising under
any Federal, state, or local employment law or ordinance (including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, the Americans With Disabilities Act of 1991, the
Workers Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act (other than any claim for vested benefits), the Family and
Medical Leave Act, and the Age Discrimination in Employment Act, as amended by
the Older Workers’ Benefit Protection Act (“ADEA”)), tort, contract, or alleged
violation of any other legal obligation (collectively “Released Executive
Claims”). In addition, in consideration of the promises and covenants of the
Company, the Executive, on behalf of himself and the other Executive Releasors,
further agrees to waive any and all rights under the laws of any jurisdiction in
the United States, or any other country, that limit a general release to any of
the foregoing actions, causes of action, claims or charges that are known or
suspected to exist in the Executive’s favor as of the date of this Agreement and
Release. Anything to the contrary notwithstanding in this Agreement and Release
or the Employment Agreement, nothing herein shall release any Company Releasee
from any claims or damages based on (i) any right or claim that arises after the
date of this Agreement and Release pertaining to a matter that arises after such
date, (ii) any right the Executive may have to enforce Sections 5, 10 and 12 of
the Employment Agreement, (iii) any right or claim the Executive may have to
benefits or equity awards that have accrued or vested as

23



--------------------------------------------------------------------------------



 



of the Date of Termination or any right pursuant to any qualified retirement
plan or (iv) any right the Executive may have to be indemnified by the Company
to the extent such indemnification by the Company or any Affiliate is permitted
by applicable law or the Company’s by-laws.
     The Executive agrees that he shall continue to be bound by, and will comply
with, the provisions of Sections 6, 7, 9 and 13 of the Employment Agreement and
the provisions of such sections, along with Section 8 of the Employment
Agreement, shall be incorporated fully into this Agreement and Release.
     The Executive acknowledges that he has been provided a period of at least
21 calendar days (45 calendar days in the case of any termination covered by
Section 7(f)(1)(F)(ii) of ADEA) in which to consider and execute this Agreement
and Release. The Executive further acknowledges and understands that he has
seven calendar days from the date on which he executes this Agreement and
Release to revoke his acceptance by delivering to the Company written
notification of his intention to revoke this Agreement and Release in accordance
with Section 14 of the Employment Agreement. This Agreement and Release becomes
effective when signed unless revoked in writing and in accordance with this
seven-day provision. To the extent that the Executive has not otherwise done so,
the Executive is advised to consult with an attorney prior to executing this
Agreement and Release.
     This Agreement and Release shall be governed by and construed and
interpreted in accordance with the laws of New York without reference to
principles of conflicts of law. Capitalized terms, unless defined herein, shall
have the meaning ascribed to such terms in the Employment Agreement.
     IN WITNESS WHEREOF, the Executive has executed this Agreement and Release
as of the date hereof.

        ____________________________________________   
 
  Date:________________________________________

24